 .In the Matter. of W. D. BYRON & SONS OF MARYLAND, INC.andIN-TERNATIONAL Fun & LEATHER WORKERS UNION OF THE UNITEDSTATES AND CANADA, CIOCase No. 5-R-1466.-Decided February 29, 1944Lane, BushongcCByron,of Hagerstown, Md., byMessrs. David W.ByronandE. Stuart Bushong,for the Company.Mr. Victor Hirshfield,ofHagerstown, Md., andMr. Frank J.,Bender,of Baltimore, Md., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon'petition duly filed by International Fur & Leather WorkersUnion of the United States' and Canada, CIO,1 herein called. theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of W. D. Byron & Sons ofMaryland, Inc., Williamsport, Maryland, herein called the Company,theNational, Labor Relations Board provided for an appropriatehearing upon due notice before Robert A. Levett, Trial Examiner.Said hearing was held at Hagerstown, Maryland, on January 13,1944.The Company and the Union' appeared, participated, and wereafforded full opportunity to be'heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYW. D. Byron & Sons of Maryland, Inc., is engaged in the tanningof hides at Williamsport, Maryland, and in the manufacture of inner'The petition and otherformal papers were amended atthe hearing to show the correctname of the petitioner.55 N. L R B., No. 28.172 W. D. BYRON & SONS OF MARYLAND, INC.173soles and heels at Hanover, Pennsylvania.The Company's tanneryatWilliamsport is the only plant involved in this proceeding.During the year 1943, the raw materials used by the Company atits tannery, consisting chiefly of hides, were valued in excess of $1,500,-000, of which more than 75 percent was shipped to Williamsportfrom points outside Maryland.During the same period, the products,finished by the Company at its tannery, consisting chiefly of leather,were valued in excess of $2,000,000, of which more than 75 percent wasshipped to points outside Maryland.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Fur & Leather Workers Union of the United Stateand Canada is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn September 13, 1943, the Union asked the Company for a bar-gaining, conference, alleging that it represented a majority of theCompany's employees at' the tannery.At a conference held on De-cember 31, 1943, the Company took the position that it would notrecognize the Union until the Union had been certified by the Board.A statement prepared by the Field Examiner and introduced intoevidence at the hearing indicates that the Union represents a sub-stantial number of employees in the unit herein found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 The Union submitted 97 application cards, of which 1 was undated and the remainingdated between September and December 1943, of which 92 cards bore the names of em-ployees,listed on the Company's pay roll of December 30, 1943.There are approximately195 employees in the appropriate bargaining unit.On February 24, 1943, pursuant to a petition filed by the Union in Case No. R-4810, aprior representation proceeding involving employees of the Company, the Board issued aDecision and Direction of Election,directing that an election be held among the Com-pany's employees at the tannery.Matter of W. D. Byron&Song of Maryland,Inc., 47N. L. R. B.994.The 110 cards submitted by the Union for our preliminary investigationhad not been checked against the Company's pay roll,because the Company refused to,submit its pay roll to the Field Examiner in charge.The election was held.Of 186 validvotes counted,54 were cast for, and 132 against, the Union.On March 24, 1943; theBoard dismissed the petition.The Company contends that the present showing of representation among the employeesmade by the Union, as noted above, is not sufficient to justify the Board in directing an-other election at this time.We do not agree.As indicated by its recent cards, the Unionhas extended its membership among the Company's employees.We are of the opinionthat, in the furtherance of the policies of the Act,an election should be directed at thistime.Matter of Pomona Terra Cotta Company,50 N. L.It.B. 87. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Company and the Union agree, and we find, that productionand maintenance employees at the Company's tannery, includingfiremen, oilers and electrical helpers, and watchmen 8 should be in-cluded in the bargaining unit and that salesmen,4 office clerks, man-agers, and foremen should be excluded from the bargaining unit.The parties disagree as to pensioners.The Union would exclude.them, and the Company would include them. The parties furtherdisagree as to the supervisory status of 10 named employees.TheCompany lists these employees as regular production and maintenanceemployees, and contends that they should be included in the bargain-ing unit.The Union contends that they are supervisory employeesand should be excluded therefrom.A. PensionersIn July 1943 the Company adopted and put into practice a policyof laying off and pensioning employees who had been faithful inthe Company's service and who, due to age or infirmities, were nolonger able to carry on their regular work at the tannery. Lengthof service with the Company, the physical condition of the employee,his eligibility for Social Security, his needs, and the needs of hisfamily are considerations in fixing the amount of each pension. TheCompany retains the right to recall these pensioners for light workat the tannery when any suitable work may be available for them.The Company does not expect the pensioned employee to seek otherwork outside, but no express prohibition is set against such work.In the execution of its pension, policy, the Company laid off. andpensioned seven men in July 1943 and one man in January 1944.5The names of these pensioners have been retained on the Company'sregular pay roll, where they are listed- as employees in the respectivedepartments from which they were laid off, although none of thepensioners is expected to return to the work which, he was adjudgedphysically unable to do at the time of his lay-off.The Company hasa considerable annual turn-over in employment.None of the sevenmen laid off and pensioned in July 1943 has since been recalled forwork, as no light work has been available at the tannery during thisThe Company's watchmen are neither armed nor militarized.Salesmen were not expressly excluded from the unit found appropriate for the Com-pany's employees in the prior representation proceeding,noted in footnote 2, above.Otherwise,the agreement between the Company and the Union with respect to employeesto be included in the unit,and excluded therefrom,corresponds with the Board's findingof the appropriate unit for the Company's employees in the prior proceeding., In July 1943 the Company laid off Richard T. Houpt, aged 65; J. R. Banzhoff,aged 73;Simon B. Byers,aged 63; George C. Bowser, aged 70; Charles E. Grimes, aged 70; FranklinB. Bryan, aged 63; and George W. Sloyer, aged 63.In January 1944 D. E. Hawbecker was laid off at the age of 65. W. D. BYRON & SONS OF MARYLAND, INC.1756-month period.The Company does not know when suitable workwill be available.Since it appears that the pensioners have littleexpectation of active employment at the tannery, we shall excludethem from the bargaining unit of regular production and maintenanceworkers.B. Supervisory employeesThe Company's tannery operations are scattered over approxi-mately 3acresof ground, upon which there isa large mainbuildingand 6smaller ones,varying from 1 to 4 stories.The buildings arefor the most part connected by passageways. In its 13 departmentsof the tannery, the Company employs approximately 200 workers.Some few employees are paid ona piece-workbasis,but, the greatmajority of the productionand maintenance employeesare paid onan hourlybasis,for an 8-hour day and a 40-hour week.The superintendent of the tannery is in charge of all its operationsand hasthe sole power to hire and to discharge employees therein.The assistant superintendent and the 13foremen indirect charge ofthe several departments of the tannery have power to recommend thehire and discharge of employees working under them. As noted above,the Company and the Union agree thatmanagers, including the super-intendent, the assistant superintendent, and the foremen should beexcluded from the bargaining unit.The Union would also excludefrom the bargaining unit James L. Poffenberger, Jacob Turner, Ben-jamin. F. Taylor, James M. Sword, Jr., Samuel L. McCauley,SamuelW. Shank, George S. Lizer, Richard W. Mellott, Russell M. Turner,and John G. Henry, on the ground that they also are supervisory em-ployees.The Companydisagrees.James L. Poffenberger:Poffenberger is employed in the grain-tun-nel department.The Companyclassifieshim as a handy man, able torun a setting machine, tack leather, and oil off leather.His principaljob is the operation of the setting machine, which removes wrinklesfrom leather.Another employee in the same departmentdoes similarwork. The highest wage rate paid in the department is 671/2cents perhour; the lowest rate is 521/2 cents per hour.Poffenberger and 16 ofthe-23 men in the department receive the highest rate paid in the de-partment.The foreman of the grain-tunnel department has 1 week'svacation each year. In .addition to his regular vacation, the foremanis absent approximately2 days in each 3-month period. In the absenceof the foreman, Poffenberger relays to themen inthe departmentorders which are given. to him by the assistant superintendent.Dur-ing the foreman's absence, Poffenberger performs his regular work.He does not check upon the production of other men in the department.Jacob Turner:Turner is employed in thebeam-house department,where he is classified as a reeling and floor man.His principal work 176DECISIONSOF NATIONALLABOR RELATIONS BOARDis in reeling hides and placing lime in'the vats.Turner receives 921/2cents per hour, which is the lowest rate paid to any man in his depart-ment.The highest rate in the department is 971/2 cents per hour. Theforeman of the department, in addition to his regular yearly vacationof 1 week,is absent upon the average of 1 day in 3 months.Duringthe absence of the foreman, Turner weighs out material for the puringwheel, a function usually performed by the foreman.Weighing outmaterial normally consumes about 15 minutes per day. There are 14employees in the department.Benjamin F. Taylor:Taylor is employed in the liquor-yard depart-ment.He is the operator of an electric pump which propels the tan-ning liquor from the leach house through pipes to the tanning yard,where the'liquor is used.Taylor receives 721/2 cents per hour,,whichis the uniform rate for all 12 employees in this department:Em-ployees in this department have routine duties.The foreman of thedepartment, in addition to his regular yearly vacation of 1 week, isabsent from work about 1 day each month.During the foreman'sabsence, Taylor acts as leadman and passes on instructions from theoffice with respect to the materials to be used.When the foreman isabsent, the assistant superintendent visits the department at least 6times during the work day.Taylor performs his regular work aspump operator,whether or not the foreman is present.James M. Sword, Jr.:Sword is employed in the chrome-room de-partmentand classed as a split-machinefeeder.He receives 80 centsper hour, which is the highestratepaid in his department. The lowestrate is 521/2 cents per hour.There are four or five employees in thisdepartment.The assistant superintendent is the foreman of the de-partment.Sword's father is the operator of the machine of whichSword is feeder,and has the more highly skilled job. Orders for workin this department are given in advance,and the men are accustomedto carry on their work without continual supervision.Sword has noadditional duties during the absence of the foreman,which for thepast year, in addition to his regular yearly vacation of 1 week, hasamounted to 2 days.Samuel L. McCauley:McCauley is employed in the wet and dry-room department and classed as a rough-leather sorter.He receives821/2 cents per hour,which is the highest rate in the department. Thelowest rate is 521/2 cents.There are 27 employees in the department,4 of whom receive over 80 cents per hour.McCauley's work consistsof turning and classifying leather.A marker records the grade ofthe leather with a hand punch.In the absence of the foreman, whichoccurs about 1 day per month, in addition to the regular yearly vaca-tion of 1 week, McCauley relays the superintendent's instructions tothe employees concerning the colors for dyeing the leather.The as- W. D. BYRON & SONS OF MARYLAND, INC.177sistant, superintendent visits this, department, daily when the foremanis present, and,oftener if the foreman is, absent.Samuel W., Shank:Shank-is employed in. the case-finishing de-partment. - He is a paint mixer.. He spends his timemixing.paintand matching colors.He receives 70 cents per hour. Six other em-ployees_ in ,the department receive 70.8 cents per hour. , The lowestrate in the department is621/.,cents per hour.There are 11 employeesin this department. In the absence of its foreman, .the foreman of an-other department takes charge of the, work.George S. Lizerr,Lizeris employed in the shipping department asa packer and shipper.There are 11,employees in the department.Lizer receives 80 cents per hour.The highest, rate paid, in the depart-ment is 95 sentsper hour, and the lowest rate is 55 cents per hour. Twoemployees in the department receive- higher rates than Lizer. In the'absence of the, foreman, Lizer relays orders,from the, office to otheremployees in the department, and, carries, on, his regular work.,Richard,-W. Mellott:, Mellottis employed in the hide-house depart-ment and is classed as a general laborer.. There are 11, employees inthe department.Mellott receives 571/2 cents per hour, which is thehighest rate paid in the department.The- lowest rate is 521/2 cents perhour.Mellott unloads hides, extracts, and other materials, and forabout 2 hours per day drives a, truck hauling ashes to the dump. 'Ex-clusive of his, yearly vacation,' of 1 week; the foreman is'abseilt fromfhe department about 1 day in every 3 months. ' In the absence of theforeman, the assistant superintendent takes direct charge of thedepartment.Russell M. Turner:Turner is employed in the carpenter and ma-chine shop.He is amechanic. 'There are 10 employees in the shop.Turner receives 65 cents per hour, which is the highest rate paid in thedepartment; the lowest is 60 cents. ' Turner is the son of R. P., Turner,the foreman' of the department.'I''John G. Henry:Henry is employed in the buffing department andoperates a buffer for smoothing the leather.He receives 721/2 centsper hour, the highest rate paid to any of the five employees in thedepartmentThe lowest rate paid in the department is 60 cents.The assistant superintendent of the plant testified 'that none of theabove-named employees was considered a supervisory employee by theCompany and that none of them had any authority to discipline em-ployees or make recommendations concerning their status.The Unionoffered no testimony in support of its claim that the namedemployeeshad supervisory status, within our usual definition of-that term. Inthe former representation proceeding involving the employees" of theCompany noted above, the Union claimed that McCauley, Shank,Lizer,Mellott, and J. Turner were supervisory employees, and the578129-44-vol. 55-13 178DECISIONS OF- NATIONAL- LABOR RELATIONS BOARDBoard in its decision ruled that the -evidence was insufficient to es-tablish that arty of them was a supervisory employee'and, accordingly,the Board-included all of them in the,appropriate'bargaining unit.they performed at- the time of the 'prior 'hearing.Since 'upon- thepresent record it does not'appear that'any of the 10 named employeesclaimed by the Union to be supervisory possesses .any supervisorypowers within our usual definition of- the term, we shall -include theabove-named employees within the bargaining unit.We shall excludeWe, find' that all production and maintenance employee's 6 at' theCompany's Williamsport tannery;-including firemen, oilers and elec-trical-helpers, and watchmen, but excluding pensioners; salesmen, officeclerks,' managers, foremen, and all other supervisory employees withauthority to' hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such,action, constitute a unit appropriate' for the purposes of collective'bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF-REPRESENTATIVES-We shall direct that the question concerning representation whichhas arisen be resolved,by an election by secret ballot among the em-ployees in the appropriate unit. who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtueof and pursuantto the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations'BoardRulesand Regulations-Series 3, it is herebyDIRECTED that, as part of the, investigation to ascertain representa-tives for, the, purposes of collective bargaining withW. D. Byron& Sons of, Maryland, .Inc., Williamsport, Maryland,, an selection by,secret ballot shall, be conducted as'early as possible, but not, later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter, as agents for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules,and Regula-Since we have not found,that James L Poffenberger, Jacob Turner, 1^enjamin F Taylor,James M: Sword, Jr, Samuel L McCauley, Samuel W: Shank, George' S. Lizer, Richard ' WMellott,-, Russell. M. Turner, and John. G.. Henry are supervisory employees,'. they are in-cluded within the unit as production and maintenance employees. W. D. BYRON & SONS OF' MARYLAND, INC.179tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date ofthis Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves' in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior.to.the date of theelection, to determine whether or not they desire to be represented byInternational Fur & Leather Workers Union of the United States andCanada, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining.